DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed on February 16, 2021.  Claims 1 – 9 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (“wherein said second terminal of said cable is provided with a connector configured for connecting said hand-operated tool” as recited in claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (“wherein said garment is a tool vest” as recited in claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (“comprising a source of light” as recited in claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (“wherein said source of light is selected from the group consisting of a flash lamp, a laser, a LED and any combination thereof” as recited in claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "partially" in claim 1, line 6 is a relative term which renders the claim indefinite.  The term "partially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "partially" is a relative term that is unclear what it encompasses and how much of the cable is required to be coiled and / or uncoiled in order to be considered "partially" coiled on the rotatable reel. 

The term "partially" in claim 9, line 7 is a relative term which renders the claim indefinite.  The term "partially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "partially" is a relative term that is unclear what it encompasses and how much of the cable is required to be coiled and / or uncoiled in order to be considered "partially" coiled on the rotatable reel. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 & 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Number 5,954,288) to Shih.
Regarding claim 1, Shih discloses the device (1 & 2) comprising: a) the drum retractor (21) having the rotatable reel loaded by the spring (i.e. Winding Mechanism in Column 2, lines 18 & 19); 
b. the cable (22) having the first terminal (i.e. Distal End Portion of (22) within (21) in Figure 2) secured to the reel (i.e. Winding Mechanism in Column 2, lines 18 & 19) and the second terminal (i.e. Distal End Portion of (22) Adjacent (232) in Figure 2) connectable to the hand-operated tool (i.e. via (Key or Wrench) in Figures 5 & 6); the cable (22) is at least partially coiled on the rotatable reel (i.e. Winding Mechanism in Column 2, lines 18 & 19); wherein the cable (22) is provided an arresting arrangement (See Figures 3 & 4) comprising the retaining member (231) secured to the cable (22) in cooperation with the quickly openable gate (13, 14 & 15) having the open position (i.e. 

Regarding claim 2, Shih discloses wherein the retaining member (231) is the ball (See Figure 2).  

Regarding claim 5, Shih discloses wherein the second terminal (i.e. Distal End Portion of (22) Adjacent (232) in Figure 2) of the cable (22) is provided with the connector (24) configured for connecting the hand-operated tool (i.e. (Key or Wrench) in Figures 5 & 6).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,662,464 B2) to Hand et al., in view of (U.S. Patent Number 5,645,147) to Kovacik et al.
Regarding claim 1, Hand discloses the device (See Figures 9 & 10) comprising: a) the drum retractor (22) having the rotatable reel loaded by the spring (i.e. Interior of (22) in Figures 9 & 10); 
b. the cable (28) having the first terminal (i.e. Distal End Portion of (28) within (22) in Figures 9 & 10) secured to the reel (i.e. Interior of (22) in Figures 9 & 10) and the second terminal (i.e. Distal End Portion of (28) Adjacent (30) in Figures 9 & 10) connectable to the hand-operated tool (See Figure 9); the cable (28) is at least partially coiled on the rotatable reel (i.e. Interior of (22) in Figures 9 & 10); wherein the cable (28) is provided an arresting arrangement (See Figures 9 & 10) comprising the retaining member (26) secured to the cable (28).  
Hand et al., does not explicitly disclose the quickly openable gate having the open position and the closed position such that the cable carrying the retaining member 
Kovacik et al., teaches the cable (20) in cooperation with the quickly openable gate (31) having the open position (i.e. (31) Extending Forward in Figures 2 & 4) (See Column 3, line 64) and the closed position (i.e. (31) Retracted in Figures 2 & 4) such that the cable (20) carrying the retaining member (24) is uncoilable from the reel (11) in the open position (i.e. (31) Extending Forward in Figures 2 & 4) and blocked from uncoiling in the closed position (i.e. (31) Retracted in Figures 2 & 4) for the purpose of stopping rewinding of the extension cord (See Abstract).  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the quickly openable gate having the open position and the closed position such that the cable carrying the retaining member is uncoilable from the reel in the open position and blocked from uncoiling in the closed position as taught by Kovacik with the device of Hand et al., in order to stop rewinding of the extension cord (See Abstract).

Regarding claim 2, Hand et al., discloses wherein the retaining member (26) is the ball (See Column 7, lines 9 – 11) (See Column 9, line 67 & See Column 10, line 1) (See Figure 10).  

Regarding claim 3, Hand et al., discloses wherein the position of the retaining member (26) is adjustable along the cable (28) (See Column 10, lines 8 – 10) (See Figures 9 & 10).

Regarding claim 4, Hand et al., as modified by Kovacik et al., discloses wherein the gate (31 & 33) comprises at least one rotatable stopper (33B) (i.e. via (32) in Figure 4) preventing the retaining member (24) from passing through the gate (31 & 33) (See Column 3, lines 60 & 61) (See Figure 4).  

Regarding claim 5, Hand et al., discloses wherein the second terminal (i.e. Distal End Portion of (28) Adjacent (30) in Figures 9 & 10) of the cable (28) is provided with the connector (30) configured for connecting the hand-operated tool (See Figure 9).  

	Regarding claim 7, Hand et al., as modified by Kovacik et al., discloses comprising the source of light (27) (See Figure 1).

	Regarding claim 8, Hand et al., as modified by Kovacik et al., discloses wherein the source of light (27) is selected from the group consisting of the flash lamp (See Figure 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,954,288) to Shih in view of (U.S. Patent Number 8,662,464 B2) to Hand et al.
Regarding claim 3, Shih discloses wherein the position of the retaining member (231) is along the cable (22). 
However, Shih does not explicitly disclose being adjustable along the cable. 

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the position of the retaining member adjustable along the cable as taught by Hand et al., with the device of Shih in order to easily move to any spot along the cable where the user wishes to halt the action of the retractable reel within the hanger (See Column 10, lines 8 – 10).

Claims 6, 7, 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,954,288) to Shih in view of (U.S. Patent Publication Number 2013 / 0181019 A1) to Salentine et al.
Regarding claim 6, Shih does not disclose wherein the garment is a tool vest.  
	Salentine et al., teaches the garment is the tool vest (14) (See Paragraph 0030) (See Figures 2 & 3) for the purpose of holstering retractor devices when not in use (See Abstract).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the garment the tool vest as taught by Salentine et al., with the device of Shih in order to holster retractor devices when not in use (See Abstract).

Regarding claim 7, Shih discloses the device (1 & 2) according to claim 1 (See Figures 2, 3, 4, 5 & 6).
Furthermore, Shih as modified by Salentine et al., discloses the device (10, 12 & 18) comprising the source of light (13) (See Figure 2).  

Regarding claim 8, Shih as modified by Salentine et al., discloses wherein the source of light is selected from the group consisting of the flash lamp (13) (See Figure 2), a laser, a LED and any combination thereof.  

Regarding claim 9, Shih discloses the method of hands-free hanging the hand-operated tool; the method comprising steps of: 
a) providing the device (1 & 2) comprising: i) the drum retractor (21) having the rotatable reel (See Figure 1) loaded by the spring (See Figure 1); ii) the cable (22) having the first terminal (i.e. Distal End Portion of (22) within (21) in Figure 2) secured to the reel (See Figure 1) and the second terminal (i.e. Distal End Portion of (22) Adjacent (232) in Figure 2) connectable to the hand-operated tool (i.e. (Key or Wrench) via (24) in Figures 5 & 6); the cable (22) is at least partially coiled on the rotatable reel (See Figure 1); iii) wherein the cable (22) is provided an arresting arrangement (See Figure 3) comprising the retaining member (231) secured to the cable (22) in cooperation with the quickly openable gate (13, 14 & 15) having the open position (i.e. Horizontal Slot Portion of (15) in Figure 5) and the closed position (i.e. Vertical Slot Portion of (14) in Figure 3) such that the cable (22) carrying the retaining member (231) is uncoilable from 
e. connecting the second terminal (i.e. Distal End Portion of (22) Adjacent (232) in Figure 2) to the hand-operated tool (i.e. (Key or Wrench) via (24) in Figures 5 & 6); 
f. coiling and uncoiling the cable (22) in the first position of the gate (13, 14 & 15) (See Figure 5); and 
g. blocking the cable (22) from uncoiling in the closed position (i.e. Vertical Slot Portion of (14) in Figure 3).  
However, Shih does not disclose the method steps of b) providing the garment suitable to a user to be put on; c) putting the garment on; d) attaching the device to the garment.
Salentine et al., teaches the method steps of b) providing the garment (14) suitable to the user to be put on; c) putting the garment (14) on (See Paragraph 0030); d) attaching the device (10, 12 & 18) to the garment (14) (See Figure 2) for the purpose of holstering retractor devices when not in use (See Abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the method steps of b) providing the garment suitable to a user to be put on; c) putting the garment on; d) attaching the device to the garment as taught by Salentine et al., with the device of Shih in order to holster retractor devices when not in use (See Abstract).

Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,954,288) to Shih in view of (U.S. Patent Publication Number 2014 / 0000533 A1) to Limberis et al.
Regarding claim 7, Shih does not disclose comprising the source of light.
Limberis et al., teaches the device comprising a source of light (26) (See Figures 1 & 2) for the purpose of casting a cone light straight ahead to illuminate a walker’s path (See Paragraph 0012).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the device comprising the source of light as taught by Limberis et al., with the device of Shih in order to cast a cone light straight ahead to illuminate a walker’s path (See Paragraph 0012).
Regarding claim 8, Shih as modified by Limberis et al., discloses wherein the source of light (26) is selected from the group consisting of LED (See Paragraph 0012).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(U.S. Patent Number 3,904,843) to Kendechy teaches wherein the gate (60) comprises at least one rotatable stopper (i.e. via 66) preventing the retaining member (62) from passing through the gate (60) (See Column 2, line 68) (See Figure 2).  
U.S. Patent Number 8,678,255 B2) to Zhang et al., See Figures 1 & 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/L.L.V/Examiner, Art Unit 3734

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734